In The

                              Court of Appeals
                   Ninth District of Texas at Beaumont
                          ____________________
                             NO. 09-14-00231-CR
                          ____________________

                  RAUL FERNANDO BARRON, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

_______________________________________________________          ______________

                   On Appeal from the 435th District Court
                        Montgomery County, Texas
                      Trial Cause No. 14-04-04074 CR
________________________________________________________          _____________

                         MEMORANDUM OPINION

      A jury found Raul Fernando Barron guilty of violating the terms of his civil

commitment, and following his punishment hearing, the jury also found the

enhancement paragraphs to be true. The trial court followed the jury’s

recommendation and gave Barron a life sentence. See Act of May 27, 2007, 80th

Leg., R.S., ch. 1219, § 8, 2007 Tex. Gen. Laws 4109, 4110 (amended 2015)

(current version at Tex. Health & Safety Code Ann. § 841.085 (West Supp. 2015))

(Criminal Penalty; Prosecution of Offense); see also Act of May 23, 2011, 82nd

                                        1
Leg., R.S., ch. 1201, § 8, 2011 Tex. Sess. Law Serv. 3197, 3200 (amended 2015)

(current version at Tex. Health & Safety Code Ann. § 841.082 (West Supp. 2015))

(Commitment      Requirements).     In   three    issues,   Barron   challenges   the

constitutionality of section 841.085 of the Sexually Violent Predator Act, claiming

that punishing him with a life sentence for failing to comply with the commitment

guidelines constitutes cruel and unusual punishment, that section 841.085 is

facially vague, and section 841.085, as applied in his case, is too vague to be

enforced. We affirm the trial court’s judgment.

      In 2013, a grand jury indicted Barron for violating several terms of the trial

court’s order civilly committing him as a sexually violent predator. See Act of May

27, 2007, 80th Leg., R.S., ch. 1219, § 8, 2007 Tex. Gen. Laws 4109, 4110. The

indictment includes enhancement counts, which allege Barron had previously

committed several sequenced felonies. See Tex. Penal Code Ann. § 12.42(d) (West

Supp. 2015). Given the enhancements, Barron was exposed to a potential life

sentence if the jury found at least two of the enhancement allegations to be true.

See id.

      Barron filed a motion to quash the indictment on several grounds, but the

record before us does not show that Barron requested a hearing on his motion or

that the trial court ruled on his motion. Nevertheless, in 2014, the State re-indicted

Barron. After he was re-indicted, Barron neither filed a motion seeking to quash
                                          2
the amended indictment, nor did he file objections to the amended indictment.

Additionally, Barron did not raise any objections during his trial asserting that

section 841.085 was unconstitutional. Finally, Barron filed no post-trial motions

asserting that section 841.085 was unconstitutional.

      Before addressing Barron’s issues, and given Barron’s failure to obtain a

ruling from the trial court on his claims that section 841.085 is unconstitutional, we

must first address whether Barron preserved his right to appellate review of the

issues he is raising for the first time in his appeal. Ordinarily, to preserve error for

appellate review, the complaining party must present a timely and specific

objection to the trial court and obtain a ruling. Tex. R. App. P. 33.1(a). Generally,

the failure to specifically object to an alleged cruel and unusual sentence in the trial

court or in a post-trial motion waives any error for purposes of appellate review.

See Rhoades v. State, 934 S.W.2d 113, 120 (Tex. Crim. App. 1996). We conclude

that Barron waived any complaint with respect to his complaint that his

punishment is cruel and unusual. We overrule issue one.

      In his second and third issues, Barron argues that section 841.085 is

unconstitutionally vague on its face and as it has been applied to him. Barron

raised both of these issues in his motion to quash his original indictment, but the

record does not show that the trial court ever ruled on that motion and the


                                           3
indictment was amended. Apparently, the parties chose to treat Barron’s motion to

quash as moot after he was re-indicted.

      The Texas Court of Criminal Appeals has held that both facial and as

applied constitutional challenges to the validity of statutes must be preserved for

review on appeal. Karenev v. State, 281 S.W.3d 428, 434 (Tex. Crim. App. 2009)

(concluding that “a defendant may not raise for the first time on appeal a facial

challenge to the constitutionality of a statute”); Curry v. State, 910 S.W.2d 490,

496 & n.2 (Tex. Crim. App. 1995) (holding that a defendant must properly

preserve a constitutional “as applied” challenge in the trial court for appellate

review). Thus, because Barron failed to obtain rulings from the trial court on the

constitutional challenges he presents in his appeal, his complaints have not been

properly preserved for our review. Tex. R. App. P. 33.1. We overrule issues two

and three.

      Because Barron failed to preserve any of the issues he presents in his appeal

for our review on appeal, the trial court’s judgment is affirmed.

      AFFIRMED.

                                                    _________________________
                                                         HOLLIS HORTON
                                                              Justice
Submitted on April 6, 2015
Opinion Delivered April 13, 2016
Do Not Publish
Before Kreger, Horton, and Johnson, JJ.
                                          4